Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A control device, recited in both claims 1 and 15. Claim 19 additionally recites limitations which do not have sufficient structure to perform the claimed functions, i.e. producing an infeed motion, producing a relative rotation, controlling the set of steady rests. Examiner is using paragraphs [0070] and [0071] for structure to support the claimed functions. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “a steady rest” has unclear antecedent basis. Is this an additional steady rest or is this referring to an already established steady rest?
Regarding claim 9, the recitation “the infeed force” lacks antecedent basis. Please amend. 
Regarding claim 11, the limitation reciting “two or more spindle units, wherein at least one of the spindle units comprises a grinding spindle having a grinding wheel that is overhung mounted” renders the scope of the claims indefinite because it is unclear if these spindle units and grinding spindle are referring back to the already established antecedent basis of claim 1, or if this is an additional structure. Please amend to clarify. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (US 5103596).
Regarding claim 1, Fujii teaches a grinding machine for machining workpieces, comprising:
a machine bed (bed 14),
a workpiece holder comprising a workpiece spindle (Col. 3, lines 33-37),
at least one grinding spindle comprising a grinding tool for machining (See Col. 6, lines 24-25 and Col. 3, lines 42-48),
a set of steady rests spaced apart from each other along an axial longitudinal extension of the workpiece (please see Col. 4, lines 1-15 and 27-30 disclosing the rest members 41a and 41b, wherein Figure 1 shows a plurality for supporting the workpiece; see also Col. 5, lines 20-33),
wherein the steady rests are operable in an engagement state and a disengagement state (wherein the contact pressure of the rest members are sequentially adjusted in accordance with the axial position of the grinder, see Col. 5, lines 28-33; see also Col. 7, lines 61-68), and
wherein the steady rests of the set of steady rests are arranged to engage in the engagement state a workpiece for support (Col. 5, lines 12-17),
the workpiece being mounted on the workpiece holder (See Figure 6), and
a control device that is configured to selectively set the steady rests into the engagement state or the disengagement state in such a way that a change between the engagement state and the disengagement state takes place during the machining of the workpiece (Please see control apparatus in Figures 1 and 4; see also Col. 4, lines 33-37; see also Col. 4, lines 56-66; Col. 5, lines 4-7; Col. 7, lines 11-20; wherein the pressure exerted by the rest members is dynamically controlled such that there is a sufficient support on the workpiece, i.e. the pressure changes from a minimum of zero to a maximum force required; see also Col. 6, lines 29-35 disclosing that the adjustment of the rest members can take place during a grinding operation; see also Col. 1, lines 64-68 and Col. 2, lines 34-36).
Regarding claim 2, all previously recited limitations are rejected by Fujii. Fujii further teaches wherein the set of steady rests comprises at least two steady rests that are individually controllable (Please see the plurality of rest members in Figure 1 as well as Col. 5, lines 24-33), 
wherein, during machining, a first steady rest of the two steady rests is at least temporarily in the engagement state while a second steady rest of the two steady rests is in the disengagement state, and wherein, during machining, the first steady rest is at least temporarily in the disengagement state while the second steady rest is in the engagement state (wherein the rest members are controlled based on the parameters of the ongoing operation such that the workpiece is not deflected. The rest members may actuate a force ranging from zero a maximum preset value, wherein the rest members in one set are configured to provide contact pressure of different values, i.e. one may exert less than the other does. Please see Col. 1, lines 64-Col. 2, line 2 as well as Col. 2, lines 34-36; see also Col. 6, lines 29-35; Col. 4, lines 33-37; see also Col. 4, lines 56-66; Col. 5, lines 4-7; Col. 7, lines 11-20)
Regarding claim 3, all previously recited limitations are rejected by Fujii. Fujii further teaches wherein the control device is further configured to selectively operate the at least two steady rests in the engagement state and in the disengagement state during the machining of the workpiece (Please see Col. 1, lines 64-Col. 2, line 2 as well as Col. 2, lines 34-36; see also Col. 6, lines 29-35; Col. 4, lines 33-37; see also Col. 4, lines 56-66; Col. 5, lines 4-7; Col. 7, lines 11-20).
Regarding claim 4, all previously recited limitations are rejected by Fujii. Fujii further teaches wherein the control device is further configured to operate the at least two steady rests at least temporarily in the same state when the first steady rest is transferred from the engagement state into the disengagement state and the second steady rest is transferred from the disengagement state into the engagement state (wherein Col. 5, lines 24-33 disclose adjusting the contact pressure .
Regarding claim 5, all previously recited limitations are rejected by Fujii. Fujii further teaches wherein the control device is further configured to operate at least two steady rests of the set of steady rests simultaneously in the engagement state and in the disengagement state, and wherein the at least two steady rests are toggled between the engagement state and the disengagement state (Please see Col. 1, lines 64-Col. 2, line 2 as well as Col. 2, lines 34-36; see also Col. 6, lines 29-35; Col. 4, lines 33-37; see also Col. 4, lines 56-66; Col. 5, lines 4-7; Col. 7, lines 11-20; wherein Col. 5, lines 24-33 disclose adjusting the contact pressure of the rest members until the motors reach preset values, and the rest members are sequentially adjusted; see also Col. 7, lines 61-68; wherein Col. 7, lines 35-56 disclose the multiple steps of energizing and engaging the rest members, in addition to pausing the operation entirely before beginning again once the user determines the workpiece’s status).
Regarding claim 6, all previously recited limitations are rejected by Fujii. Fujii further teaches wherein the control device is further configured to operate the steady rests in a transition state, the transition state indicating an imminent change between the engagement state and the disengagement state (wherein Col. 5, lines 13-33 disclose that the adjustment of the pressure of the rest members takes place as the grinding operation removes material from the workpiece; based on the . 
Regarding claim 7, all previously recited limitations are rejected by Fujii. Fujii further teaches wherein the control device is further configured to control an infeed drive of the grinding spindle to reduce an infeed force of the grinding tool to the workpiece during a transition of a steady rest between the engagement state and the disengagement state (Col. 2, lines 30-34 disclose controlling an amount of feed of the grinder supporting table; wherein the abstract discloses controlling the amount of feed of the grinder; see also Col. 1, lines 54-58; see also correcting the grinding described in Col. 5, lines 34-40 and 58-65; Col. 6, lines 1-16 and 29-32 and 40-46; wherein the feed of the grinder is adjusted based on the desired cut of the workpiece during coarse and fine grinding operations; see also Col. 4, line 67-Col. 5, line 3; please also see Figure 5) . 
Regarding claim 8, all previously recited limitations are rejected by Fujii. Fujii further teaches wherein at least some of the steady rests of the set of steady rests are arranged as active steady rests and are provided with at least one steady rest drive or are arranged to be coupled therewith to selectively bring a respective steady rest into the engagement state or the disengagement state (wherein the torque motors 45 and 5 are energized for urging the rest members against the workpiece, and during the grinding operation the pressure of the rest members is adjusted, see Col. 5, lines 10-31).
Regarding claim 9, all previously recited limitations are rejected by Fujii. Fujii further teaches wherein the control device is further configured to bring the steady rests into a transition state which is passed through upon a change between the engagement state and the disengagement state, and wherein in the transition state the grinding spindle is controlled to regulate the infeed force of the grinding tool on the workpiece (Col. 2, lines 30-34 disclose controlling an amount of feed of the grinder supporting table; wherein the abstract discloses controlling the amount of feed of the grinder; see also Col. 1, lines 54-58; see also correcting the grinding described in Col. 5, lines 34-40 and 58-65; Col. 6, lines 1-16 and 29-32 and 40-46; wherein the feed of the grinder is adjusted based on the desired cut of the workpiece during coarse and fine grinding operations; see also Col. 4, line 67-Col. 5, line 3; please also see Figure 5).
Regarding claim 14, all previously recited limitations are rejected by Fujii. Fujii further teaches wherein the grinding machine is arranged as a cylindrical grinding machine (See Abstract).
Regarding claim 15, Fujii teaches a method for grinding shaft-like workpieces using the grinding machine as claimed in claim 1, the method comprising the following steps:
mounting a shaft-like workpiece on the workpiece spindle (See Figure 6 of workpiece; see also Col. 3, lines 33-37),
machining the workpiece, comprising:
producing an infeed motion to bring the grinding tool into engagement with the workpiece (Col. 2, lines 30-34; Col. 6, lines 1-16 and 29-32 and 40-46),
producing a relative rotation between the grinding tool and the workpiece (Col. 5, lines 16-20), and
controlling the set of steady rests by means of the control device to selectively bring the steady rests into the engagement state or the disengagement state, wherein a change between the engagement state and the disengagement state takes place during machining (Please see control apparatus in Figures 1 and 4; see also Col. 4, lines 33-37; see also Col. 4, lines 56-66; Col. 5, lines 4-7; Col. 7, lines 11-20; wherein the pressure exerted by the rest members is dynamically controlled such that there is a sufficient support on the workpiece, i.e. the pressure changes from a minimum of zero to a maximum force required; see also Col. 6, lines 29-35 disclosing that the adjustment of the rest members can take place during a grinding operation; see also Col. 1, lines 64-68 and Col. 2, lines 34-36).
Regarding claim 16, all previously recited limitations are rejected by Fujii. Fujii further teaches wherein an infeed force by means of which the grinding tool acts on the workpiece is reduced when one of the steady rests is switched between the engagement state and the disengagement state, and wherein the infeed force is reduced while the steady rest is in a transition state that initiates a change between the engagement state and the disengagement state (Col. 2, lines 30-34 disclose controlling an amount of feed of the grinder supporting table; wherein the .
Regarding claim 17, all previously recited limitations are rejected by Fujii. Fujii further teaches wherein at least some steady rests of the set of steady rests are toggled several times between the engagement state and the disengagement state during machining (Please see Col. 1, lines 64-Col. 2, line 2 as well as Col. 2, lines 34-36; see also Col. 6, lines 29-35; Col. 4, lines 33-37; see also Col. 4, lines 56-66; Col. 5, lines 4-7; Col. 7, lines 11-20; wherein Col. 5, lines 24-33 disclose adjusting the contact pressure of the rest members until the motors reach preset values, and the rest members are sequentially adjusted; see also Col. 7, lines 61-68; wherein Col. 7, lines 35-56 disclose the multiple steps of energizing and engaging the rest members, in addition to pausing the operation entirely before beginning again once the user determines the workpiece’s status).
Regarding claim 18, all previously recited limitations are rejected by Fujii. Fujii further teaches wherein at least two steady rests of the set of steady rests are toggled alternately between the engagement state and the disengagement state (See Col. 5, lines 28-33 disclosing sequential adjustment).
Regarding claim 19, Fujii teaches a method for machining shaft-like workpieces, comprising the following steps:
mounting a shaft-like workpiece on a workpiece spindle (see Figure 6 of workpiece; see also Col. 3, lines 33-37),
providing a set of steady rests that are spaced apart from one another along an axial longitudinal extension of the workpiece, the steady rests being arranged to assume one of an engagement state and a disengagement state, the steady rests engaging the workpiece for support in the engagement state (please see Col. 4, lines 1-15 and 27-30 disclosing the rest members 41a and 41b, wherein Figure 1 shows a plurality for supporting the workpiece; see also Col. 5, lines 20-33; wherein the contact pressure of the rest members are sequentially adjusted in accordance with the axial position of the grinder, see Col. 5, lines 28-33; see also Col. 7, lines 61-68),
providing at least one grinding spindle comprising at least one grinding tool (See Col. 6, lines 24-25 and Col. 3, lines 42-48), and
machining the workpiece, comprising:
producing an infeed motion to bring the grinding tool into engagement with the workpiece (Col. 2, lines 30-34; Col. 6, lines 1-16 and 29-32 and 40-46),
producing a relative rotation between the grinding tool and the workpiece (Col. 5, lines 16-20), and
controlling the set of steady rests to selectively bring the steady rests into the engagement state or the disengagement state, wherein a change between the engagement state and the disengagement state takes place during machining (Please see control apparatus in Figures 1 and 4; see also Col. 4, lines 33-37; see also Col. 4, lines 56-66; Col. 5, lines 4-7; Col. 7, lines 11-20; wherein the pressure exerted .
Regarding claim 20, all previously recited limitations are rejected by Fujii. Fujii further teaches wherein the set of steady rests comprises at least two steady rests that are individually controllable (Please see the plurality of rest members in Figure 1 as well as Col. 5, lines 24-33), 
wherein, during machining, a first steady rest of the at least two steady rests is at least temporarily in the engagement state while a second steady rest of the at least two steady rests is in the disengagement state, and 
wherein, during machining, the first steady rest is at least temporarily in the disengagement state while the second steady rest is in the engagement state (wherein the rest members are controlled based on the parameters of the ongoing operation such that the workpiece is not deflected. The rest members may actuate a force ranging from zero a maximum preset value, wherein the rest members in one set are configured to provide contact pressure of different values, i.e. one may exert less than the other does. Please see Col. 1, lines 64-Col. 2, line 2 as well as Col. 2, lines 34-36; see also Col. 6, lines 29-35; Col. 4, lines 33-37; see also Col. 4, lines 56-66; Col. 5, lines 4-7; Col. 7, lines 11-20).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 5103596) in view of Junker (US 7393261).
Regarding claim 10, all previously recited limitations are rejected by Fujii. Fujii further teaches wherein the at least one grinding spindle comprises at least one grinding wheel that is arranged as a grinding wheel package (wherein there is a grinding wheel disclosed in Col. 1, lines 54-58). 
However, Fujii does not explicitly teach wherein the grinding wheel package comprises a core which is formed as a multi-part and which comprises various axial sections that are joined together, and wherein the grinding wheel package comprises a plurality of grinding segments that are associated with corresponding sections of the workpiece to be machined.
However, from the same or similar field of endeavor, Junker discloses wherein the grinding wheel package comprises a core which is formed as a multi-part and which comprises various axial sections that are joined together, and wherein the grinding wheel package comprises a plurality of grinding segments that are associated with corresponding sections of the workpiece to be machined (wherein the grinding spindles have individual wheels and different regions, and wherein the grinding wheel 21 has the individual wheels 31, 32 having different axial thicknesses, and are both fitted with conical grinding surfaces that have opposing inclines; see Col. 3, lines 58-62; Col. 5, lines 1-8; Col. 6, line 62-Col. 7, line 14; see also Col. 8, lines 18-25 and 43-47; see also Col. 9, lines 19-29).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Junker into the invention of Fujii. Both references are directed towards to goal of precision during a machine operation (Junker: Col. 3, lines 23-27; Fujii: Col. 1, lines 35-43), wherein the multiple inclines and shapes of Junker provide additional flexibility in options for grinding. Fujii has multiple operations between coarse and fine grinding (Col. 5, lines 34-36), wherein Junker provides additional types of grinding while the costs of individual workpieces are reduces because the resulting tool is processed in a single machine (Col. 3, 1-10 and Col. 5, lines 1-10). Thus, one would be motivated to combine the teachings of Junker into the invention of Fujii. This modification would be recognized as applying a known technique, i.e. multiple grinding surfaces, to improve a similar device 
Regarding claim 11, all previously recited limitations are rejected by Fujii. However, Fujii does not explicitly teach two or more spindle units, wherein at least one of the spindle units comprises a grinding spindle having a grinding wheel that is overhung mounted.
However, from the same or similar field of endeavor, Junker teaches two or more spindle units, wherein at least one of the spindle units comprises a grinding spindle having a grinding wheel that is overhung mounted (please refer to grinding spindles 17 and 18, wherein there is a first grinding wheel 20 and a second grinding wheel 21).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Junker into the invention of Fujii. 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Junker into the invention of Fujii. Both references are directed towards to goal of precision during a machine operation (Junker: Col. 3, lines 23-27; Fujii: Col. 1, lines 35-43), wherein the multiple inclines and shapes of Junker provide additional flexibility in options for grinding. Fujii has multiple operations between coarse and fine grinding (Col. 5, lines 34-36), wherein Junker provides additional types of grinding while the costs of individual workpieces are reduces because the resulting tool is processed in a single machine (Col. 3, 1-10 and Col. 5, lines 1-10). Thus, one would be motivated to combine the 
Regarding claim 12, all of the limitations recited in claim 11 are rejected by Fujii as modified by Junker. Modified Fujii further teaches wherein at least one of the two or more spindle units comprises two grinding spindles (Col. 4, lines 55-62), wherein the two grinding spindles comprise a common travel drive, and wherein the two grinding spindles of the spindle unit are movable alternately into an active position or a passive position with respect to the workpiece (Col. 5, lines 4-8; Col. 6, lines 22-38 disclose the structures of the grinding spindle head 16 that carries grinding spindles 17 and 18 as well as the travel of the head 16; wherein Col. 6, lines 62-64 and Col. 7, lines 4-14 disclose the grinding spindles in alternative working positions).
Regarding claim 13, all of the limitations recited in claim 12 are rejected by Fujii as modified by Junker. Modified Fujii further teaches wherein the common travel drive is a rotary drive that is associated with the spindle unit (Col. 8, lines 64-66; Col. 6, lines 31-38; see also pivot axis 19; see also Figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Himmelsbach (US 8641025), see Figure 5.
Ido (US 8408967), see Figure 5 and item 150; see also Col. 8, lines 59-64.
Kurimoto (US 3731566), see Figure 2. 
Ishakawa (US 5355633), please see Figures 4-6. 
Makiuchi (US 20120129433), please see Figures 6, 8-11, 13. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723